Citation Nr: 1630057	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a recurring rash on the chest and/or abdomen, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a left foot skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for expressive dyslexia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to the service connected posttraumatic stress disorder (PTSD) and irritable bowel syndrome.  

5.  Entitlement to an initial evaluation higher than 10 percent for irritable bowel syndrome (IBS).

6.  Entitlement to a schedular evaluation higher than 70 percent for posttraumatic stress disorder (PTSD), prior to August 10, 2012.  

7.  Entitlement to an effective date prior to April 21, 2011, for the grant of Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo New York.

This case was most recently before the Board in March 2015 at which time the Board denied entitlement to an initial evaluation in excess of 10 percent for IBS and remanded the additional issues for further development.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 order, the Court granted a January 2016 Joint Motion for Remand (JMR), which vacated the March 2015 Board decision with regard to the increased rating for IBS.  The issue was remanded for further consideration consistent with the terms of the JMR.

In the March 2015 decision the Board remanded the issues of entitlement to service connection for a recurring rash on the chest and/or abdomen, for a left foot skin disorder, for expressive dyslexia, and GERD; entitlement to rating in excess of 70 percent for PTSD prior to August 10 2012; and entitlement to an earlier effective date for the grant of Dependents' Educational Assistance.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues and they are not ready for review at this time. 

The Board acknowledges that the Veteran and his representative have submitted a timely notice of disagreement (NOD) as to issue of entitlement to service connection for tinnitus.  A statement of the case has not been issued on this issue.  However, the Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board does not have jurisdiction over it at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives ongoing treatment at VA.  However, it does not appear that complete VA treatment records dated from May 2012 to November 2015 have not been obtained and associated with the claims file.  Thus, the claim must be remanded for attempts to be made to obtain and associate with the claims file complete treatment records regarding the Veteran dated from May 2012 to November 2015, and dated since May 2016.  38 C.F.R. § 3.159 (2015).

The Veteran was most recently afforded a VA medical examination regarding the severity of his IBS in July 2012.  Since that examination, additional treatment records referencing the Veteran's IBS have been obtained and associated with the claims file.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, as the Board is remanding the claim for association of additional VA treatment records and as records already associated with the claims file dated since the last examination discuss the Veteran's IBS, the claim must be remanded for the Veteran to be afforded a VA medical examination regarding the severity of his IBS disability.

On remand, the AMC/RO should take all appropriate action to complete the development directed in the March 2015 remand on the issues of service connection for a recurring rash on the chest and/or abdomen, for a left foot skin disorder, for expressive dyslexia, and GERD.

Additional VA treatment records pertinent to the Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD, prior to August 10, 2012, were associated with the claims file subsequent to the issuance of the Statement of the Case and prior to transfer of the issue to the Board.  In addition, the Veteran's representative submitted additional argument in June 2016.  Therefore, the claim must be remanded for the records to be considered in the first instance by the agency of original jurisdiction.  38 C.F.R. §§ 19.31, 19.37, 20.1304.

As the claims for higher evaluations may impact on the issue of entitlement to an earlier effective date for the grant of Dependents' Educational Assistance, the issues are inextricably intertwined.  Thus, a decision by the Board on the claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated from May 2012 to November 2015, and dated since May 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected irritable bowel syndrome disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Review the record and determine whether all development directed in this remand and the March 2015 remand has been completed.  Take appropriate action where necessary. 

4.  Thereafter, readjudicate the Veteran's claims (increased rating for IBS; service connection for a recurring rash on the chest and/or abdomen, for a left foot skin disorder, for expressive dyslexia, and GERD; increased rating for PTSD prior to August 10 2012; and entitlement to an earlier effective date for the grant of Dependents' Educational Assistance).  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

